DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 10-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3rd 2021.
3.	Applicant’s election without traverse of claims 1-9 in the reply filed on March 3rd 2021 is acknowledged.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on October 22nd 2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of de Hertogh (US 2014/0190126).
Regarding claim 1, Brown discloses an apparatus for manufacturing glass containers comprising:
a first conveyor (210) that carries multiple rows of glass containers (100; Fig. 36),
a second conveyor (214) that carries a sequence of the glass containers (100) in uniform spaced relationship (Fig. 38) for subsequent processing;
a deadplate (212) interposed between the first conveyor (210) and the second conveyor (214; Fig. 20); 
a transfer head (166) mounted above the deadplate (212) and the first conveyor (210; Fig. 20) and movable between the deadplate (212) and the first conveyor (210) for transferring glass containers (100) from the first conveyor (210) to the deadplate (212) and depositing the containers (100) on the deadplate (212; para. [0072]), the transfer head (166) having uniformly spaced pockets (gripping area between elements 102; Figs. 28, 38) for receiving glass containers (100) in a row on the first conveyor (210; Fig. 38) and positioning the containers (100) of the row on the deadplate (212) in uniform spaced relationship (Fig. 38); and
a pusher bar (216) movably mounted over the deadplate (212; Fig. 37) for pushing the glass containers (100) deposited on the deadplate (212) by the transfer head (166) onto the second conveyor (214) in uniform spaced relationship (Fig. 38).

However, de Hertogh teaches a conveyor (26) that carries multiple rows of containers (18) that are not in uniform spaced relationship (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the first conveyor of Brown by having provided the non-uniform rows, as taught by de Hertogh, in order to conserve the time of sorting them manually. 
Regarding claim 3, Brown discloses wherein the uniformly spaced pockets (gripping area between elements 102) of the transfer head (166) are generally V-shaped pockets (Fig. 28).
Regarding clam 4, Brown discloses wherein the pusher bar (216) has pockets uniformly spaced (Fig. 38) to correspond to the pockets of the transfer head (166; Fig. 38 depicts element 166 retaining four bottles, this corresponds to the four pockets in the pusher bar) for maintaining the uniform spaced relationship of the glass containers (100) when the containers are pushed onto the second conveyor (214; Fig. 38).
Regarding claim 5, Brown discloses the pockets of the pusher bar (218; Fig. 38).
Brown fails to disclose the pockets of the pusher bar are V-shaped pockets.
It would have been an obvious matter of design choice to select V-shaped pockets for  better directing and guiding of the containers onto the second conveyor , since such a modification would have involved a mere change in the form or shape In re Dailey, 149 USPQ 47 (CCPA 1976).
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of de Hertogh (US 2014/0190126) as applied to claim 1 above, and further in view of Shuttleworth (GB 1 299 974 A).
Regarding claim 2, Brown in view of de Hertogh disclose each of the uniformly spaced pockets (gripping area between elements 102) of the transfer head (166) 
Brown in view of de Hertogh fail to disclose each of the uniformly spaced pockets of the transfer head has a vacuum port for drawing a glass container on the first conveyor into the pocket whereby the glass containers are held by the transfer head in uniform spaced relationship.
However, Shuttleworth teaches spaced pockets (157) of the transfer head (16) has a vacuum port (151) for drawing a glass container (17) on the first conveyor (90) into the pocket (157) whereby the glass containers (17) are held by the transfer head (16) in uniform spaced relationship (Fig. 1; pg. 2 ll. 70-98).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the spaced pockets of Brown in view of de Hertogh by having provided the vacuum port, as taught by Shuttleworth, in order to provide a more secure means of gripping the container. 
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of de Hertogh (US 2014/0190126) as applied to claim 1 above, and further in view of Albrecht (US 5,960,933).
Regarding claim 6, Brown in view of de Hertogh disclose the second conveyor (214) is a vacuum belt conveyor configured to hold the containers (100) on the second conveyor (214) in the uniform spaced relationship when the glass containers (100) are pushed onto the second conveyor (214) by the pusher (216; para. [0072]).
Brown in view of de Hertogh fail to disclose the second conveyer is a vacuum belt conveyor.
However, Albrecht teaches a vacuum belt conveyer (12; col. 3 ll. 7-18).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the second conveyor of Brown in view of de Hertogh by having provided the vacuum belt conveyor, as taught by Albrecht, in order to secure the container being transported to a successive processing station/outlet. 
9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of de Hertogh (US 2014/0190126) as applied to claim 1 above, and further in view of Van Gerwen (US 2013/0291483).
Regarding claim 7, Brown in view of de Hertogh disclose the pusher (216) and the second conveyor (214).
Brown in view of de Hertogh fail to disclose further including a programmable logic controller connected with the pusher and the second conveyor to coordinate the pushing of the containers onto the second conveyor and the movement of the second conveyor to maintain the uniform spacing in the sequence of glass containers on the second conveyor.
para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the pusher and the second conveyor of Brown in view of de Hertogh by having provided the PLC, as taught by Van Gerwen, in order to synchronize the pusher and the second conveyor. 
Regarding claim 8, Brown discloses wherein the pusher (216) and deadplate (212) are located at one side of the second conveyor (214; Fig. 38) to cause the glass containers (100) to be pushed from the deadplate (212) into the sequence of containers (100) on the second conveyor (214) from the one side (Fig. 38; para. [0072]).
Regarding claim 9, Brown in view of de Hertogh disclose the pusher (216) and the second conveyor (214).
Brown in view of de Hertogh fail to disclose wherein the programmable logic controller halts the movement of the second conveyor during the pushing of the glass containers onto the second conveyor.
However, Van Gerwen teaches the use of a PLC to control the motion of transportation means in a packaging machine (para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the pusher and the second conveyor of Brown in view of de Hertogh by having provided the PLC, as taught by Van Gerwen, in order to halt movement of the second conveyor. 
Conclusion

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731